Citation Nr: 1033930	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  06-31 526A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for bilateral 
pes planus.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for erectile dysfunction.

5.  Entitlement to service connection for a prostate disorder, 
also claimed as uncontrollable urination.

6.  Entitlement to service connection for a skin disorder, 
diagnosed as vitiligo, claimed as secondary to herbicide 
exposure.  

7.  Entitlement to service connection for sleep apnea.

8.  Entitlement to service connection for a digestive disorder.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1968 to April 1970, 
with service in Vietnam from December 1968 to August 1969.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from an August 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a June 2010 Travel Board 
hearing before the undersigned at the RO.  A hearing transcript 
is associated with the claims folder.


FINDINGS OF FACT

1.  An unappealed September 1979 rating decision denied service 
connection for pes planus.

2.  The evidence associated with the claims file subsequent to 
the September 1979 rating decision that denied service connection 
for pes planus was either previously submitted for consideration, 
or otherwise relates to an already established fact, and does not 
raise a reasonable possibility of substantiating the claim.  

3.  The competent and probative evidence preponderates against a 
finding that the Veteran has a current right ear hearing loss 
disability, and that any hearing loss is due to any incident or 
event in active military service; and against a finding that 
sensorineural hearing loss, as an organic disease of the nervous 
system, was manifested to a compensable degree either during or 
within one year after separation from active service.

4.  The competent and probative evidence preponderates against a 
finding that the Veteran's current tinnitus is due to any 
incident or event in active military service; and against a 
finding that tinnitus, as an organic disease of the nervous 
system, was manifested to a compensable degree either during or 
within one year after separation from active service.

5.  The competent and probative evidence weighs against a finding 
that the Veteran's erectile dysfunction is due to any incident or 
event in active service.

6.  The competent and probative evidence weighs against a finding 
that the Veteran's prostate disorder/frequent urination is due to 
any incident or event in active service.

7.  The Veteran had service in the Republic of Vietnam during the 
Vietnam era, and he has a current diagnosis of vitiligo.

8.  The competent and probative evidence preponderates against a 
finding that the Veteran's vitiligo is due to any incident or 
event in active service, including exposure to herbicide agents. 

9.  The competent and probative evidence preponderates against a 
finding that the Veteran has a current diagnosis of sleep apnea 
that is due to any incident or event in active service.

10.  The competent and probative evidence weighs against a 
finding that the Veteran's digestive disorder is due to any 
incident or event in active service.


CONCLUSIONS OF LAW

1.  The September 1979 rating decision, which denied entitlement 
to service connection for pes planus, is final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 20.302 (2010).  

2.  The evidence received subsequent to the September 1979 rating 
decision is not new and material, and the claim for service 
connection for pes planus is not reopened.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

3.  Right ear hearing loss was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103(a), 
5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2010).

4.  Tinnitus was not incurred in or aggravated by service, nor 
may it be presumed to have been incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103(a), 5103A, 
5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2010).

5.  The Veteran's erectile dysfunction was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5103(a), 
5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2010).

6.  The Veteran's prostate disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5103(a), 
5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2010).

7.  A skin disorder, diagnosed as vitiligo, was not incurred in 
or aggravated by service, and may not be presumed to have been 
incurred in service, to include as a result of in-service 
exposure to Agent Orange or any other herbicide agent.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103(a), 5103A, 
5107(b) (West 2010 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2010).

8.  The Veteran does not have sleep apnea that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5103(a), 
5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2010).

9.  The Veteran's digestive disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5103(a), 
5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1) (2009).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date.  


In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the claim 
and notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  To satisfy this requirement, the Secretary is 
required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter that 
describes what evidence would be necessary to substantiate those 
elements required to establish service connection that were found 
insufficient in the previous denial.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
and, as discussed herein, the Board has identified none.

In May 2005, VA sent the Veteran a letter informing him of the 
types of evidence needed to substantiate his claim and its duty 
to assist him in substantiating his claim under the VCAA.  It 
also explained the basis for the previous denial of his claim for 
service connection for pes planus, and stated that, in order to 
reopen the claim, he would need to submit new and material 
evidence that addressed the reason for the previous denial.  The 
letter informed the Veteran that VA would assist him in obtaining 
evidence necessary to support his claim, such as medical records, 
employment records, or records from other Federal agencies.  The 
Veteran was advised that it is his responsibility to provide or 
identify, and furnish authorization where necessary for the RO to 
obtain, any supportive evidence pertinent to his claim.  See 38 
C.F.R. § 3.159(b)(1).  Although no longer required, the appellant 
was also asked to submit evidence and/or information in his 
possession to the RO.  A May 2006 letter describes how VA 
determines disability ratings and effective dates.

The Board acknowledges that the content of the May 2005 letter 
did not fully comply with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as later amended, regarding 
VA's duty to notify and assist.  However, the Board finds that 
any error in notice is non-prejudicial.  Although the Veteran did 
not receive Dingess notice until after initial adjudication of 
the claim (because the initial rating decision occurred prior to 
the Court's ruling in Dingess), it is clear that he was provided 
with the opportunity to participate in the processing of his 
claim so as to render any defect in notice non-prejudicial.  For 
example, the August 2005 rating decision, September 2006 SOC, and 
May and July 2009 SSOCs explained the basis for the RO's action, 
and the SOC and SSOCs provided him with additional 60-day periods 
to submit more evidence.  In addition, the Veteran has 
demonstrated through his testimony at the Board hearing and 
submission of statements and additional evidence that he was 
aware of the type of evidence required to substantiate his claim.  
Moreover, the claim was readjudicated in the September 2006 SOC 
after proper notice was sent.  Finally, the benefits being sought 
are not being granted in this case, so the Board will not reach 
the issue of disability rating or effective date discussed by the 
Court in Dingess.

It appears that all obtainable evidence identified by the Veteran 
relative to his claims has been obtained and associated with the 
claims file, and that he has not identified any other pertinent 
evidence, not already of record, which would need to be obtained 
for a fair disposition of this appeal.  

It is the Board's conclusion that the Veteran has been provided 
with every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Additionally, the 
Veteran has demonstrated knowledge of, and has acted upon, the 
information and evidence necessary to substantiate the pending 
claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 
(2007) (Court was convinced that the appellant and representative 
had demonstrated actual knowledge of the information and evidence 
necessary to establish the claim).  Moreover, the Veteran has not 
identified any evidence which he would have submitted if Dingess 
notice had been provided earlier.

With regard to VA's duty to assist, VA obtained the Veteran's 
service treatment records (STRs), treatment records from the 
Phoenix VA Medical Center (VAMC), and private treatment records.  
The Veteran was afforded VA examinations with regard to his 
hearing loss and pes planus claims in June and July 2009.  The 
Board finds that additional VA examinations for the Veteran's 
erectile dysfunction, prostate disorder, skin disorder, sleep 
apnea, and digestive disorder claims are not necessary to fulfill 
VA's duty to assist.  In determining whether the duty to assist 
requires that a VA medical examination be provided or medical 
opinion obtained with respect to a veteran's claim for benefits, 
there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence 
of a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that an 
event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an applicable 
presumption period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical evidence 
of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  
In this case, there is no showing of any of the above conditions 
for many years following separation from active service.  
Moreover, there are no competent medical opinions relating any of 
the above conditions to active service, and no other medical 
evidence of record suggests a causal relationship between the 
current disorders and active service.  Accordingly, examinations 
not required here, even under the low threshold of McLendon.  
  
Accordingly, we find that VA has satisfied its duty to assist the 
Veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of Appeals 
for Veteran Claims has held that such remands are to be avoided.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

II.  New and Material Evidence to Reopen the Pes Planus Claim
 
In March 1979, the Veteran raised a claim of entitlement to 
service connection for fallen arches in his feet (pes planus).  
This claim was denied in a June 1979 rating decision, and the RO 
confirmed the denial in a September 1979 rating decision.  The 
Veteran did not file a timely appeal.  Consequently, the 
September 1979 rating decision became final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.302.  

In February 2005, the Veteran filed a request to reopen his claim 
for service connection for pes planus.  The claim was denied in 
an August 2005 rating decision that is the subject of the instant 
appeal.  

Based on the procedural history outlined above, the issue for 
consideration with respect to the Veteran's claim is whether new 
and material evidence has been received to reopen the claim.  


It appears that the RO addressed the pes planus claim on the 
merits in its August 2005 rating decision.  However, the 
preliminary question of whether a previously denied claim should 
be reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim on its merits.  
Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. 
Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, regardless of 
the manner in which the RO characterized the issue, the initial 
question before the Board is whether new and material evidence 
has been presented.  

Effective from August 29, 2001, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  However, lay assertions of 
medical causation cannot serve as the predicate to reopen a claim 
under section 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence has 
been submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of all 
evidence of record, but only after ensuring that the duty to 
assist the Veteran in developing the facts necessary for his 
claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 
(1999), but see 38 U.S.C.A. § 5103A (eliminating the previous 
requirement of a well-grounded claim).

The evidence of record at the time of the last final rating 
decision denying the Veteran's claim of entitlement to service 
connection for pes planus, in September 1979, included service 
treatment records (STRs) and a statement from the Veteran.       

The STRs showed that second degree, asymptomatic pes planus was 
assessed upon entry into active service, and that he was provided 
with supports for his feet.  The separation examination report 
does not document any complaints concerning his flat feet.  In 
his statement, the Veteran contended that his arches fell during 
basic training, and that he had had problems with his feet ever 
since then.    

Based on the above evidence, the claim was denied.  Specifically, 
the RO in September 1979 determined that the evidence did not 
show that the Veteran's pre-existing pes planus was permanently 
aggravated by active service.    

Evidence added to the record since the time of the last final 
denial in September 1979 includes outpatient records from the 
Phoenix VA Medical Center (VAMC), a VA examination from June 
2009, and testimony from the Veteran at the June 2010 hearing.  
The VAMC records show that the Veteran continues to receive 
treatment for his pes planus in the form of arch supports.  At 
his Board hearing, he testified that his arches fell during basic 
training and he had worn arch supports since then.  Currently, he 
had difficulty walking long distances.  Finally, the June 2009 VA 
examiner opined that the Veteran's asymptomatic second degree pes 
planus noted upon entry into service was not permanently 
aggravated beyond the normal course of progression of the 
condition.  Moreover, the Veteran's pes planus was deemed less 
likely as not caused by or a result of marching in the service 
with a heavy pack.      

The evidence added to the record since the previous September 
1979 denial does not constitute new and material evidence.  
Although it addresses the relationship between the Veteran's pes 
planus and active service, which is an unestablished fact 
necessary to substantiate the claim, the evidence does not raise 
a reasonable possibility of substantiating the claim.  

Additionally, the VAMC records and the Veteran's testimony are 
redundant, because the existence of the current disability was 
previously established, and the Veteran reiterated his 
contentions regarding the origin of the condition.  Therefore, 
the Board finds that the criteria under 38 C.F.R. § 3.156(a) have 
not been satisfied, and the claim cannot be reopened.  

III.  Service Connection Claims

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303(a) 
(2009). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation in service will permit service connection.  To show 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing of 
continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may be granted for disease that is diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order 
to prevail on the issue of service connection, there must be:  
(1) medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

In addition, the law provides that, where a veteran served ninety 
days or more of active military service, and certain chronic 
diseases, such as organic diseases of the nervous system (e.g., 
sensorineural hearing loss and tinnitus), become manifest to a 
degree of 10 percent or more within one year after the date of 
separation from such service, such disease shall be presumed to 
have been incurred in service, even though there is no evidence 
of such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While 
the disease need not be diagnosed within the presumption period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to the 
required degree during that time.  Id.

In certain cases, service connection can be presumed if a veteran 
was exposed to a herbicide agent, such as Agent Orange, during 
active service.  Presumptive service connection is warranted for 
the following disorders: chloracne or other acneform disease 
consistent with chloracne; Type II diabetes; Hodgkin's disease; 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate cancer; 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  

Presumptive service connection for these disorders as a result of 
Agent Orange exposure is warranted if the requirements of 38 
C.F.R. § 3.307(a)(6) are met.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.309(e).  The governing law provides that a "veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have been 
exposed during such service to an herbicide agent . . . unless 
there is affirmative evidence to establish that the veteran was 
not exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f).


Pursuant to Section 3 of the Agent Orange Act of 1991, Public Law 
No. 102-4, 105 Stat. 11, the Secretary of Veterans Affairs 
(Secretary) entered into an agreement with the National Academy 
of Sciences (NAS) to review and summarize the scientific evidence 
concerning the association between exposure to herbicides used in 
Vietnam and various diseases suspected to be associated with such 
exposure.  The NAS was to determine, to the extent possible, 
whether there was a statistical association between the suspect 
disease and herbicide exposure, taking into account the strength 
of the scientific evidence and the appropriateness of the methods 
used to detect the association; the increased risk of disease 
among individuals exposed to herbicides during the service in the 
Republic of Vietnam during the Vietnam era; and whether there is 
a plausible biological mechanism or other evidence of a causal 
relationship between herbicide exposure and the suspect disease.  
The NAS was required to submit reports of its activities every 
two years.

The Secretary, under the authority of the Agent Orange Act of 
1991 and based on studies by the NAS, has determined that there 
is no positive association between exposure to herbicides and any 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  See 
Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. 
Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 
Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600-
08 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 
2007). 

The Secretary, under the authority of the Agent Orange Act of 
1991 and based on the studies by the NAS, has determined that 
there is no positive association between exposure to herbicides 
and any condition for which the Secretary has not specifically 
determined that a presumption of service connection is warranted.  
See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. 
Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 
Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600-
08 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 
2007); Final Rule, 74 Fed. Reg. 21,258-260 (May 7, 2009) (adding 
AL amyloidosis to the list of presumptive disabilities in the 
regulation).  The most recent issuance by the Secretary has added 
hairy cell leukemia and other chronic B-cell leukemias, 
Parkinson's disease, and ischemic heart disease to the list of 
presumptive disabilities in the regulation.  See Final Rule, 75 
Fed. Reg. 53,202-16 (Aug. 31, 2010).

When a disease is first diagnosed after service but not within an 
applicable presumptive period, service connection may 
nevertheless be established by evidence demonstrating that 
disease was in fact incurred during service.  See Combee v. 
Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  If there is no 
presumptive service connection available, direct service 
connection can be established if the record contains competent 
medical evidence of a current disease process with a relationship 
to exposure to an herbicide agent while in military service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Combee at 1043-44.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.  Even if disabling hearing 
loss is not demonstrated at separation, a veteran may establish 
service connection for a current hearing disability by submitting 
evidence that a current disability is causally related to 
service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis
 
1.  Right Ear Hearing Loss

The Veteran contends that he has right ear hearing loss that is 
related to active service.  The Board notes that service 
connection for left ear hearing loss was granted in a July 2009 
rating decision.  

The Veteran's Military Occupational Specialty (MOS) is listed as 
radio operator, and his service records show that he served in 
Vietnam.  At the June 2010 Board hearing, he testified that he 
believed his hearing loss was due to noise exposure in Vietnam.  
Specifically, there were often incoming mortar attacks, and the 
area where he slept was right next to the artillery.  Also, he 
used M-60 machine guns.  

The Board acknowledges, for the purpose of the present decision, 
that exposure to loud noise may have occurred during the 
Veteran's active service.  Indeed, such exposure is deemed to be 
consistent with the circumstances of his service on a Navy 
warship.  See 38 U.S.C.A. § 1154(a).  However, while some noise 
exposure is conceded, this alone cannot serve as a basis for a 
grant of service connection.  Rather, the evidence must show that 
the Veteran has current hearing loss, consistent with VA 
regulations, which is a result of such in-service exposure.  The 
Board will analyze the evidence below.
 
The Veteran's November 1967 examination report is negative for 
any manifestation of hearing loss.  An audiogram revealed 
puretone thresholds of 10 decibels in the right ear at the 
frequencies 500, 1000, 2000, 3000, and 4000 Hz.  At the February 
1970 separation examination, an audiogram revealed puretone 
thresholds of 0, -5, 5, and -5 decibels in the right ear at the 
frequencies 500, 1000, 2000, and 4000 Hz.  Thus, no hearing 
disability was documented during active service.

Following separation from service, the Veteran first sought an 
evaluation for hearing loss in December 2006 at the VAMC.  He 
reported progressive hearing loss for several years.  An 
audiogram was conducted, but the results are not included in the 
treatment notes in the claims file.  The doctor, however, noted 
that right ear hearing was essentially within normal limits, with 
very mild loss at 3000 and 4000 Hz.  He also had excellent word 
recognition in the right ear, with no rollover. 

In June 2009, the Veteran was afforded a VA examination.  He 
reported that, while in Vietnam, he lived right next door to the 
artillery battery, and that he was exposed to bomb explosions.  
Additionally, he was in an artillery unit in the National Guard 
from 1970 to 2003, where he was exposed to weapons fire.  He 
worked in mines for a few months following separation from 
service, but reported no other source of noise exposure.  An 
audiogram revealed puretone thresholds of 15, 25, 20, 35, and 35 
decibels in the right ear at the frequencies 500, 1000, 2000, 
3000, and 4000 Hz.  Word recognition was 96 percent in the right 
ear.  The examiner concluded that the hearing loss was not 
disabling under VA regulations.    
 
Based on the foregoing, the Board finds that the preponderance of 
the evidence is against a grant of service connection for right 
ear hearing loss.  

With regard to the presumptive service connection provisions in 
the law for chronic diseases, the evidentiary record herein is 
negative for any manifestation of sensorineural hearing loss as 
an organic disease of the nervous system, either during service 
or within the Veteran's first post-service year.  Thus, because 
the evidence fails to establish any clinical manifestations of 
hearing loss within the applicable time period, the criteria for 
presumptive service connection on the basis of the chronic 
disease provisions of law are not satisfied.  

Moreover, the weight of the competent evidence preponderates 
against a finding of the existence of a current disability.  As a 
result, the claim must fail.  Indeed, in the absence of proof of 
a present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The Board recognizes 
that the Court has held that the presence of a chronic disability 
at any time during the claim process can justify a grant of 
service connection, even where the most recent diagnosis is 
negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  
However, where the overall record fails to support a current 
diagnosis of the claimed disability, that holding would not 
apply.  

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is competent 
to discuss his current hearing loss and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Moreover, the Federal Circuit Court has held that in certain 
situations, lay evidence can even be sufficient with respect to 
establishing medical matters such as a diagnosis.  Specifically, 
in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit commented that competence to establish a 
diagnosis of a condition can exist when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  See also Davidson v. 
Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may 
comment on lay-observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held 
that, when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Furthermore, lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of the 
lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of 
issues which involve medical knowledge, such as the diagnosis of 
a disability and the determination of medical etiology, requires 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  

In the present case, the Veteran's hearing loss is found to be 
capable of lay observation, and thus his statements constitute 
competent evidence.  However, even if the Board were to find the 
Veteran's statements regarding his difficult hearing out of the 
right ear to be credible, the criteria for a hearing loss 
disability as defined by VA regulations have not been met.  

Since the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for right ear hearing 
loss, the benefit-of-the-doubt doctrine is inapplicable and the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. at 53 (1990). 

2.  Tinnitus
  
Next, the Veteran contends that his current tinnitus is related 
to active service.  His STRs do not document any complaints of 
tinnitus.  His February 1970 separation examination is negative 
for any manifestation of tinnitus.  

As above, the Board acknowledges, for the purpose of the present 
decision, that exposure to loud noise may have occurred during 
the Veteran's active service.  However, while some noise exposure 
is conceded, this alone cannot serve as a basis for a grant of 
service connection.  Rather, the evidence must show that the 
Veteran has current tinnitus which is a result of such in-service 
exposure.  As explained below, this has not been shown in this 
case.

Following separation from service, there is no medical 
documentation of complaints of tinnitus.  Indeed, at a December 
2006 appointment at the VAMC, the Veteran specifically denied 
tinnitus. There was no current complaint of tinnitus at the July 
2009 VA examination, either.  

However, at his June 2010 Board hearing, the Veteran testified 
that his tinnitus was not constant, but rather, occurred once 
every 2 months.  It seemed to be more severe on the right side.  
Additionally, when asked when he first noticed tinnitus, he 
stated it might have begun before entrance into active service.  

Based on the foregoing, the Board finds that the preponderance of 
the evidence is against a grant of service connection for 
tinnitus.  

With regard to the presumptive service connection provisions in 
the law for chronic diseases, the evidentiary record herein is 
negative for any manifestation of tinnitus as an organic disease 
of the nervous system, either during service or within the 
Veteran's first post-service year.  Thus, because the evidence 
fails to establish any clinical manifestations of tinnitus within 
the applicable time period, the criteria for presumptive service 
connection on the basis of the chronic disease provisions of law 
are not satisfied.  

Next, continuity of the disorder has not been established by the 
evidence.  As above, the Board acknowledges that the Veteran is 
competent to give evidence about what he experienced; for 
example, he is competent to discuss ringing in his ears and other 
experienced symptoms.  See, e.g., Layno, supra.  Moreover, the 
Federal Circuit Court has held that in certain situations, lay 
evidence can even be sufficient with respect to establishing 
medical matters such as a diagnosis.  See Jandreau, 492 F.3d 1372 
(Fed. Cir. 2007); see also Davidson, supra.

Similarly, the Court of Appeals for Veterans Claims has held 
that, when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr, 21 Vet. App. 303 (2007).  Furthermore, lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan, 451 F.3d 1331 (Fed. 
Cir. 2006).  However, the resolution of issues which involve 
medical knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, requires professional 
evidence.  See Espiritu, 2 Vet. App. at 495 (1992).  

In the present case, the Veteran's tinnitus is found to be 
capable of lay observation, and thus his statements constitute 
competent evidence.  The Board must now consider the credibility 
of such evidence.  The Veteran's service records show no evidence 
of any complaints of tinnitus or related symptoms in active 
service.  Following service, there was no documentation of 
complaints or treatment for tinnitus in the medical records.  
Indeed, the Veteran denied tinnitus at the VAMC in 2006 and at 
the 2009 VA examination.  Rather, the first report of tinnitus 
was made in 2005, 35 years after his separation from service, 
when he filed his claim for service connection.  While he is 
clearly sincere in his beliefs, in light of these factors, the 
Veteran's current statements to the effect that he has 
experienced continuous symptomatology since active service, while 
competent, are not deemed to be credible.  Therefore, the absence 
of documented complaints or treatment for 35 years following his 
military discharge is more probative than his current 
recollection as to symptoms experienced in the distant past.  See 
Curry v. Brown, 7 Vet. App. 59 (1994).  Moreover, there are no 
competent opinions relating the tinnitus to military service.  
Accordingly, continuity of symptomatology is not established by 
either the competent evidence or the Veteran's own statements.

Since the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for tinnitus, the 
benefit-of-the-doubt doctrine is inapplicable and the claim must 
be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53 (1990). 

3.  Erectile Dysfunction

The Veteran claims his current erectile dysfunction (ED) is 
related to active service.  His STRs do not document any 
manifestations of erectile dysfunction.  His February 1970 
separation examination was negative for any complaints or 
symptoms of ED.

Following separation from service, the Veteran sought treatment 
at Tempe Primary Care Associates (Tempe) in June 2000, with 
complaints of decreased libido.  In this regard, the Board notes 
that evidence of a prolonged period without medical complaint or 
treatment, and the amount of time which has elapsed since 
military service, can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
The Veteran stated that Viagra had helped.  It was also noted 
that his medical history was significant for low testosterone 
level.  The doctor assessed erectile dysfunction and prescribed 
Viagra.  

An April 2002 treatment note from Tempe indicates the Veteran 
continued to have symptoms of erectile dysfunction, but that 
Viagra helped.  In August 2003, the doctor wrote that the ED was 
stable and Viagra continued to help.  The doctor continued the 
medication.  

VAMC notes from 2009 indicate the Veteran continued to seek 
follow-up treatment for erectile dysfunction and continued to 
take Viagra.  At the June 2010 Board hearing, he testified that 
he took a generic form of Viagra for the condition.  

Based on the foregoing, the Board finds that the preponderance of 
the evidence is against a grant of service connection for 
erectile dysfunction.  

Continuity of the disorder has not been established by the 
evidence.  As above, the Board acknowledges that the Veteran is 
competent to give evidence about what he experienced; for 
example, he is competent to discuss erectile dysfunction and 
other experienced symptoms.  See, e.g., Layno, 6 Vet. App. 465 
(1994).  Moreover, the Federal Circuit Court has held that in 
certain situations, lay evidence can even be sufficient with 
respect to establishing medical matters such as a diagnosis.  See 
Jandreau, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson, 581 
F.3d 1313 (2009).

Similarly, the Court of Appeals for Veterans Claims has held 
that, when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr, 21 Vet. App. 303 (2007).  Furthermore, lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan, 451 F.3d 1331 (Fed. 
Cir. 2006).  However, the resolution of issues which involve 
medical knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, requires professional 
evidence.  See Espiritu, supra.  

In the present case, the Veteran's ED is found to be capable of 
lay observation, and thus his statements constitute competent 
evidence.  The Board must now consider the credibility of such 
evidence.  The Veteran's service records show no evidence of any 
symptoms or complaints of erectile dysfunction in active service.  
Following service, there was no documentation of complaints or 
treatment for ED until 2000, 30 years after his separation from 
service.  While he is clearly sincere in his beliefs, in light of 
these factors, the Veteran's current statements to the effect 
that he has experienced continuous symptomatology since active 
service, while competent, are not deemed to be credible.  
Therefore, the absence of documented complaints or treatment for 
three decades following his military discharge is more probative 
than his current recollection as to symptoms experienced in the 
distant past.  See Curry v. Brown, 7 Vet. App. 59 (1994).  
Moreover, there are no competent opinions relating the erectile 
dysfunction to military service.  Accordingly, continuity of 
symptomatology is not established by either the competent 
evidence or the Veteran's own statements.

Since the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for erectile 
dysfunction, the benefit-of-the-doubt doctrine is inapplicable 
and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990). 

4.  Prostate Disorder

Next, the Veteran claims he has a prostate disorder, also claimed 
as uncontrollable urination, that is related to active service.  
In an undated statement, the Veteran reported that he frequently 
needed to use the restroom, went to the bathroom up to 4 times 
per night, and still went to the restroom 4 more times before he 
left for work in the morning.  This frequent need to use the 
restroom created difficulty concentrating at work.  He reiterated 
these symptoms at his Board hearing.

The Veteran's STRs are negative for any manifestation of prostate 
or urination problems.  His February 1970 separation examination 
is negative for any similar symptoms.  

Following separation from service, the Veteran sought treatment 
at Tempe in June 2000 with complaints of a slow stream when he 
used the restroom and having to urinate several times in the 
morning before he felt like his bladder was empty.  As above, the 
Board notes that evidence of a prolonged period without medical 
complaint or treatment, and the amount of time which has elapsed 
since military service, can be considered as evidence against the 
claim.  Maxson, 230 F.3d at 1333 (Fed. Cir. 2000).  The doctor 
assessed benign prostatic hyperplasia (BPH) and ordered a test to 
determine the Veteran's PSA level.  He also prescribed an 
Androderm patch to increase the Veteran's testosterone level.

When seen in September 2007, the Veteran reported sharp 
intermittent right side abdominal and back pain beginning 2 or 3 
weeks prior.  He said he had seen blood in his urine a half hour 
before he came in.  The VAMC nurse assessed a new onset of 
hematuria, and "rule out" kidney stone versus infectious 
process.  Several days later, the macroscopic hematuria had 
resolved, although urine analysis continued to show the presence 
of blood.  The Veteran was to strain his urine for stones and 
drink 2 quarts of fluids daily.  

Based on the foregoing, the Board finds that the preponderance of 
the evidence is against a grant of service connection for a 
prostate disorder.  

Continuity of the disorder has not been established by the 
evidence.  As above, the Board acknowledges that the Veteran is 
competent to give evidence about what he experienced; for 
example, he is competent to discuss frequent urination and other 
experienced symptoms.  See, e.g., Layno, 6 Vet. App. 465 (1994).  
Moreover, the Federal Circuit Court has held that in certain 
situations, lay evidence can even be sufficient with respect to 
establishing medical matters such as a diagnosis.  See Jandreau, 
492 F.3d 1372 (Fed. Cir. 2007); see also Davidson, supra.

As noted above, the Court of Appeals for Veterans Claims has held 
that, when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr, 21 Vet. App. 303 (2007).  Furthermore, lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan, 451 F.3d 1331 (Fed. 
Cir. 2006).  However, the resolution of issues which involve 
medical knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, requires professional 
evidence.  See Espiritu, 2 Vet. App. at 495 (1992).  

In the present case, the Veteran's frequent urination is found to 
be capable of lay observation, and thus his statements constitute 
competent evidence.  The Board must now consider the credibility 
of such evidence.  The Veteran's service records show no evidence 
of any symptoms or complaints of frequent urination or other 
prostate problems in active service.  Following service, there 
was no documentation of complaints or treatment for a prostate 
disorder until 2000, 30 years after his separation from service.  
While he is clearly sincere in his beliefs, in light of these 
factors, the Veteran's current statements to the effect that he 
has experienced continuous symptomatology since active service, 
while competent, are not deemed to be credible.  Therefore, the 
absence of documented complaints or treatment for three decades 
following his military discharge is more probative than his 
current recollection as to symptoms experienced in the distant 
past.  See Curry v. Brown, supra.  Moreover, there are no 
competent opinions relating the prostate disorder to military 
service.  Accordingly, continuity of symptomatology is not 
established by either the competent evidence or the Veteran's own 
statements.

Since the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for a prostate 
disorder, the benefit-of-the-doubt doctrine is inapplicable and 
the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. at 53 (1990). 

5.  Skin Disorder

The Veteran contends that his skin disorder, which has been 
diagnosed as vitiligo, is related to active service.  
Specifically, at his hearing before the undersigned, he said he 
believes it was due to exposure to herbicides in Vietnam.  He 
said he served on boats along the rivers where defoliation took 
place, and sat and ate with the people who lived in the small 
towns along the river where defoliation had taken place.  

His STRs are negative for any manifestation of skin problems.  
Following separation from service, the Veteran was diagnosed with 
vitiligo on his hands at Tempe in April 2000.  As above, the 
Board notes that evidence of a prolonged period without medical 
complaint or treatment, and the amount of time which has elapsed 
since military service, can be considered as evidence against the 
claim.  Maxson, 230 F.3d at 1333 (Fed. Cir. 2000).  The doctor 
referred the Veteran to a dermatologist.  

The Veteran had his 5-year examination in May 2000.  The doctor 
noted hypopigmentation of the hands and groin area, and assessed 
"rule out" vitiligo.  

An October 2004 note from Tempe indicates the Veteran continued 
to have problems with vitiligo, although it notes that he had 
been using Elidel cream as a preventative successfully.  The 
doctor continued the Elidel prescription.  

In September 2005, the Veteran reported that his vitiligo was 
getting worse.  He had seen three dermatologists and none of them 
provided solutions for his condition.  The doctor encouraged him 
to seek treatment at other facilities for another consultation or 
opinion.  

The vitiligo diagnosis was recorded in VAMC notes from 2006.  In 
February 2007, the Veteran underwent an Agent Orange registry 
examination at the VAMC.  The doctor noted vitiligo, mostly over 
the face, with some on his hands and right elbow.  The doctor 
found no evidence of any disease currently known to be related to 
Agent Orange exposure.  

In September 2007, the Veteran had a dermatology consultation at 
the VAMC.  He reported vitiligo on his hands and face for 6 
years.  On examination, there were hypopigmented patches of skin 
on the Veteran's face, neck, and dorsum of the hands.  The areas 
of hypopigmentation on the face also had mild erythema.  There 
were no signs of skin cancer.  The physicians' assistant assessed 
vitiligo and stressed the use of sunscreen.  

Based on the foregoing, the Board finds that the preponderance of 
the evidence weighs against a grant of service connection for a 
skin disorder.  

The Board first considers whether a grant of presumptive service 
connection is warranted under 38 C.F.R. § 3.309(e), for herbicide 
exposure.  This regulation enables an allowance of presumptive 
service connection only for the diseases listed at 38 C.F.R. § 
3.309(e), as stated above.  The Veteran in this case has 
vitiligo, which is not among the diseases specified in section 
3.309(e), for diseases specific to herbicide-exposed veterans.  
Thus, even though he served in Vietnam, a grant of presumptive 
service connection based on herbicide exposure is not 
permissible.  

The Board next considers whether there is any other evidence 
linking the Veteran's current vitiligo to herbicide exposure 
without the presumption, and concludes that there is no such 
evidence.  There are no competent opinions or even suggestions in 
the medical records indicating that the cause of the Veteran's 
vitiligo could be related to exposure to Agent Orange or some 
other herbicide.  Indeed, the doctor found no evidence of any 
disease related to Agent Orange exposure at the February 2007 
Agent Orange registry examination.  The Veteran's contentions, 
alone, are not enough to support a finding that his vitiligo is 
related to herbicide exposure.  As above, the Board acknowledges 
that the Veteran is competent to give evidence about what he 
experienced; for example, he is competent to discuss his 
hypopigmentation and other experienced symptoms.  See, e.g., 
Layno, supra.  Moreover, the Federal Circuit Court has held that 
in certain situations, lay evidence can even be sufficient with 
respect to establishing medical matters such as a diagnosis.  See 
Jandreau, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson, 
supra.

Similarly, the Court of Appeals for Veterans Claims has held 
that, when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr, 21 Vet. App. 303 (2007).  Furthermore, lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan, 451 F.3d 1331 (Fed. 
Cir. 2006).  However, the resolution of issues which involve 
medical knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, requires professional 
evidence.  See Espiritu, 2 Vet. App. at 495 (1992).  In this 
case, the Veteran is not competent to determine the etiology of 
his vitiligo. 
  
Finally, based upon a review of the medical evidence, the Board 
finds that the preponderance of the evidence weighs against a 
finding that the Veteran's vitiligo is related to military 
service on a non-presumptive basis.  

Continuity is not established by the evidence.  In so finding, 
the Board has considered the Veteran's statements that his skin 
disorder is related to active service.  As above, the Veteran's 
hypopigmentation is found to be capable of lay observation, and 
thus his statements constitute competent evidence.  The Board 
must now consider the credibility of such evidence.  The STRs 
show no evidence of any symptoms or complaints of a skin disorder 
in active service.  Following service, there was no documentation 
of complaints or treatment for a skin disorder until 2000, 30 
years after his separation from service.  While he is clearly 
sincere in his beliefs, in light of these factors, the Veteran's 
current statements to the effect that he has experienced 
continuous symptomatology since active service, while competent, 
are not deemed to be credible.  Therefore, the absence of 
documented complaints or treatment for three decades following 
his military discharge is more probative than his current 
recollection as to symptoms experienced in the distant past.  See 
Curry v. Brown, 7 Vet. App. 59 (1994).  Moreover, there are no 
competent opinions relating the skin disorder to military 
service.  Accordingly, continuity of symptomatology is not 
established by either the competent evidence or the Veteran's own 
statements.

Since the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for a skin disorder, 
diagnosed as vitiligo, the benefit-of-the-doubt doctrine is 
inapplicable and the claim must be denied.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990). 
 
6.  Sleep Apnea

Next, the Veteran contends that he has sleep apnea that is 
related to active service.  In an undated statement, the Veteran 
wrote that, during active service, he had nightmares about his 
situation.  Once he got home, he continued to have nightmares 
that frightened his family.  He often lost his temper, causing 
some family members to move out of the home, and he got into a 
physical fight with his spouse.  At the June 2010 Travel Board 
hearing, the Veteran stated he got 5 hours of sleep at most and 
that it was related to his emotional situation.  The Board notes 
that the Veteran has been awarded service connection for 
posttraumatic stress disorder (PTSD), also claimed as anxiety 
disorder.    

The Veteran's STRs do not document any difficulty sleeping or 
sleep disorders.  His February 1970 separation examination was 
negative for any manifestation of sleep apnea.  

Following separation from service, there is no medical 
documentation of or treatment for sleep apnea.  The Veteran's 
wife wrote in a June 2006 letter that the Veteran had terrible 
nightmares that woke him up.  On one occasion, she tapped his 
shoulder to wake him up from a nap, which startled him to the 
point where she thought he was going to strike her.  Since then, 
she was afraid that the Veteran might hurt her in his sleep due 
to his nightmares.  

Based on the foregoing, the Board finds that the weight of the 
evidence is against a grant of service connection for sleep 
apnea.  Namely, there is no medical documentation of treatment 
for or diagnosis of any kind of sleep disorder.  Accordingly, the 
greater weight of the probative evidence is against finding that 
the Veteran has a current diagnosis of sleep apnea.  As a result, 
the claim must fail.  Indeed, in the absence of proof of a 
present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The Board recognizes 
that the Court has held that the presence of a chronic disability 
at any time during the claim process can justify a grant of 
service connection, even where the most recent diagnosis is 
negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  
However, where the overall record fails to support a current 
diagnosis of the claimed disability, that holding would not 
apply.
  
As above, the Board acknowledges that the Veteran is competent to 
give evidence about what he experienced; for example, he is 
competent to discuss difficulty sleeping and other experienced 
symptoms.  See, e.g., Layno, supra.  Moreover, the Federal 
Circuit Court has held that in certain situations, lay evidence 
can even be sufficient with respect to establishing medical 
matters such as a diagnosis.  See Jandreau, 492 F.3d 1372 (Fed. 
Cir. 2007); see also Davidson, supra.

Similarly, the Court of Appeals for Veterans Claims has held 
that, when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr, 21 Vet. App. 303 (2007).  Furthermore, lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan, 451 F.3d 1331 (Fed. 
Cir. 2006).  However, the resolution of issues which involve 
medical knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, requires professional 
evidence.  See Espiritu, 2 Vet. App. at 495 (1992).  

In this case, the Veteran's statements regarding his difficulty 
sleeping are competent.  However, sleep apnea requires a 
diagnosis by a medical professional after medical examination and 
testing.  The Veteran has not been shown to have the 
qualifications to make a diagnosis of sleep apnea.  Thus, his 
statements regarding sleep apnea are not credible.  

Since the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for sleep apnea, the 
benefit-of-the-doubt doctrine is inapplicable and the claim must 
be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53 (1990). 

7.  Digestive Disorder

Finally, the Veteran contends that he has a current digestive 
disorder that is related to active service.  Specifically, in an 
undated statement, he wrote that he was unable to eat many 
different kinds of foods, and that he had difficulty swallowing 
and digesting them.  His sleep was interrupted by these problems, 
and he often had diarrhea.  

The Veteran's STRs are negative for any manifestation of 
digestive problems.  Following separation from service, the 
Veteran complained of right upper quadrant pain, and multiple 
stones were found in his gallbladder in an April 2001 ultrasound.  

Then, in June 2004, the Veteran had a rectal bleeding episode, 
which was noted at Tempe.  He had a normal colonoscopy, however.  

In June 2008, the Veteran had a gastroenterology consultation at 
the VAMC.  A colonoscopy was performed and revealed colon polyps 
and hemorrhoids.  

There is no other documentation regarding treatment for any 
digestive problems.  However, at the June 2010 hearing, the 
Veteran testified that he had a prescription for Omeprazole for 
digestion or heart burn from the VAMC.  He also took over-the-
counter medications for digestive issues.  He was unable to 
remember any specific diagnosis for his condition.

Based on the foregoing, the Board finds that the preponderance of 
the evidence is against a grant of service connection for a 
digestive disorder.  

Continuity of the disorder has not been established by the 
evidence.  As above, the Board acknowledges that the Veteran is 
competent to give evidence about what he experienced; for 
example, he is competent to discuss digestive problems and other 
experienced symptoms.  See, e.g., Layno, 6 Vet. App. 465 (1994).  
Moreover, the Federal Circuit Court has held that in certain 
situations, lay evidence can even be sufficient with respect to 
establishing medical matters such as a diagnosis.  See Jandreau, 
492 F.3d 1372 (Fed. Cir. 2007); see also Davidson, supra.

Similarly, the Court of Appeals for Veterans Claims has held 
that, when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr, 21 Vet. App. 303 (2007).  Furthermore, lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan, 451 F.3d 1331 (Fed. 
Cir. 2006).  However, the resolution of issues which involve 
medical knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, requires professional 
evidence.  See Espiritu, supra.  

In the present case, the Veteran's digestive problems are found 
to be capable of lay observation, and thus his statements 
constitute competent evidence.  The Board must now consider the 
credibility of such evidence.  The Veteran's service records show 
no evidence of any symptoms or complaints of digestive problems 
in active service.  Following service, there was no documentation 
of complaints or treatment for a digestive disorder until 2001, 
more than 30 years after his separation from service.  Although 
he is clearly sincere in his beliefs, in light of these factors, 
the Veteran's current statements to the effect that he has 
experienced continuous symptomatology since active service, while 
competent, are not deemed to be credible.  Therefore, the absence 
of documented complaints or treatment for three decades following 
his military discharge is more probative than his current 
recollection as to symptoms experienced in the distant past.  See 
Curry v. Brown, 7 Vet. App. 59 (1994).  Moreover, there are no 
competent opinions relating any digestive disorder, including 
gallbladder stones or colon polyps, to military service.  
Accordingly, continuity of symptomatology is not established by 
either the competent evidence or the Veteran's own statements.

Since the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for a digestive 
disorder, the benefit-of-the-doubt doctrine is inapplicable and 
the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. at 53 (1990).


ORDER

New and material evidence having not been submitted, the request 
to reopen the claim of entitlement to service connection for pes 
planus is denied.  

Service connection for right ear hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for erectile dysfunction is denied.  



[Continued on next page]


Service connection for a prostate disorder, also claimed as 
uncontrollable urination, is denied.  

Service connection for a skin disorder, diagnosed as vitiligo, 
including as due to exposure to herbicides, is denied.  

Service connection for sleep apnea is denied.  

Service connection for a digestive disorder is denied.  



____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


